Citation Nr: 0525604	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran served on active service from March 1970 to 
January 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  At present, after remand to the RO for 
additional development in December 2003, the veteran's case 
is once again before the Board for appellate adjudication.

The Board notes that, on October 23, 2002, the veteran was 
scheduled to present testimony at an appeals hearing at the 
RO before a traveling Veterans Law Judge (VLJ).  However, the 
veteran failed to report to such hearing, and in a September 
2002 statement, he requested that the hearing be re-
scheduled.  Subsequently, following a grant of a motion for a 
re-scheduling of the hearing in October 2003, the Board 
remanded the veteran's case in December 2003 for the re-
scheduling of the hearing.  The veteran's hearing was re-
scheduled for May 24, 2005, but he, once again, failed to 
report to the hearing.  As the record does not contain 
further indication that the veteran or his representative 
submitted additional requests for a hearing before a VLJ, the 
Board deems the veteran's request for an appeals hearing 
withdrawn.  See 38 C.F.R. § 20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The competent medical evidence of record does not show 
that the currently claimed left knee and left ankle disorders 
are related to service.


CONCLUSIONS OF LAW

1.  The claimed left knee disorder was not incurred in or 
aggravated during active service, nor may osteoarthritis be 
presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2004).

2.  The claimed left ankle disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the RO letters issued in May 2001 and 
January 2005, the August 2000 rating decision, and the April 
2002 statement of the case (SOC).  In addition, the RO 
letters issued in May 2001 and January 2005, and the April 
2002 SOC provided the veteran with specific information 
relevant to the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decision, 
and the SOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in August 2000), 
and the appellate process was initiated prior to the VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication (in the May 2001 RO letter, and 
subsequent January 2005 RO letter), the appellant has not 
been prejudiced thereby.  The content of the notices provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases when such 
diseases are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the service department records include a 
January 1970 report of medical history which shows the 
veteran had a car accident and had a cut to his right leg.  
May 1970 notations show the veteran was referred for left 
ankle strengthening exercises, and that he had flat feet.  
The November 1973 discharge examination shows that the 
veteran had a right leg scar, but was silent as to any left 
knee or left ankle symptoms, diagnoses, or otherwise.  In 
this respect, the Board notes that the service medical 
records are completely devoid of any evidence that the 
veteran actually sustained any left knee or left ankle 
injuries in service, or that he had any problems in service 
regarding the lower extremities.  A recommendation of 
strengthening exercises for the left ankle does not 
constitute evidence of an injury, but rather it is mere 
evidence of weakness which seemed to have been resolved 
without sequelae since there are not other notations 
discussing this in the service records.

Following the veteran's discharge from service in 1974, the 
record is devoid of any evidence showing that the veteran was 
treated or examined for the claimed left knee and/or left 
ankle, up until more than 25 years later when he underwent a 
VA joints examination in April 2000.  This VA examination 
report indicates the veteran reported he had left knee and 
left ankle sprains during basic training in 1970.  At this 
time, the veteran also reported left knee and ankle pain when 
he walked and that he had to put more weight on the right 
lower extremity.  The veteran was diagnosed with left knee 
and left ankle sprain "which is service connected."  In 
this respect, the Board notes that this is an error on the 
part of the examiner as the veteran is not in fact service 
connected for any disabilities.  Lastly, the Board notes the 
veteran was also diagnosed with residual patellofemoral pain 
of the left knee, and left ankle posterior tibial tendinitis.

An April 2000 VA general examination report diagnosed the 
veteran with left knee and ankle pain.

A June 2000 statement from a VA physician indicates that the 
veteran "apparently suffered from a service related injury 
in 1970 resulting in a left ankle sprain and left knee 
ligament injury."  It was noted recently, the veteran 
developed increased left  knee pain, and left ankle pain and 
instability.  The veteran's orthopedic examination 
demonstrated mild osteoarthritis of the left knee, and mild 
left ankle instability with associated flat foot.  The VA 
physician noted that these conditions may be related to old 
injuries.  In this respect, the Board notes that the VA 
examiner linked the above noted conditions to "old 
injuries," however, he did not indicate whether the supposed 
injuries were incurred during service.  Even if that was in 
fact what the physician meant to say, which is mere 
speculation at this point on the part of the Board, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  For these reasons, the Board concludes that the 
June 2000 physician's statement is vague, and not of the 
quality necessary to constitute evidence supporting the 
veteran's claims.

The evidence includes treatment records from the Bronx VA 
Medical Center dated from 2000 to 2001 which describe the 
treatment the veteran has received over time for various 
health problems, including urological problems.  These 
records also include May 2000 x-ray notations showing the 
veteran has left knee with mild osteoarthritis, and left 
ankle with normal anatomy.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, upon a review of the 
evidence, the Board finds that the preponderance of the 
evidence does not support a grant of the claims of service 
connection for left knee and left ankle disorders.

The Board acknowledges the above evidence mentions that the 
veteran sustained left knee and left ankle sprains during 
active service.  However, the service medical records are in 
fact devoid of such information.  And, the Board is not 
required to accept doctors' opinions/statements that are 
based upon the appellant's recitation of medical history.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Further, 
medical history recorded by the examiner of the veteran, is 
not competent medical evidence of a diagnosis or a nexus to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Although the Board does not doubt the veteran's sincere 
belief that his currently claimed left knee and left ankle 
disorders are related to service, the veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or aggravation.  Absent a 
professional medical opinion linking the veteran's 
disabilities to service or a service-connected disability, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
preponderance of the evidence tends to show that the claimed 
left knee disorder, and left ankle disorder are not related 
to service.  Given that the preponderance of the evidence of 
record does not support the veteran's contentions, the Board 
finds that the evidence is not in at least relative 
equipoise, and that the reasonable doubt rule is not for 
application in this case.  The veteran's claims of service 
connection for left knee and left ankle disorders must be 
denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991). 


ORDER

Service connection for a left knee disorder is denied.

Service connection for a left ankle disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


